UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6118


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND EDWARD CHESTNUT, a/k/a Snoop, a/k/a Ray,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-01044-RBH-1; 4:11-cv-02488-RBH)


Submitted:   May 22, 2014                         Decided: May 29, 2014


Before TRAXLER,   Chief     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Edward Chestnut, Appellant Pro Se. Robert Frank Daley,
Jr., Assistant United States Attorney, Columbia, South Carolina;
Arthur   Bradley  Parham,   Assistant   United States  Attorney,
Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond Edward Chestnut seeks to appeal the district

court’s order construing his motion for reconsideration as a

successive 28 U.S.C. § 2255 (2012) motion and dismissing it on

that    basis.      The    order    is       not    appealable       unless   a    circuit

justice    or    judge    issues    a    certificate          of   appealability.       28

U.S.C. § 2253(c)(1)(B) (2012).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating            that   reasonable    jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.    Cockrell,        537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Chestnut has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense    with    oral     argument         because    the    facts   and    legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3